Citation Nr: 0101777	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to August 21, 1997, 
for a grant of service connection for Meniere's type 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty from January 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which granted service connection for Meniere's type 
syndrome and assigned a 60 percent rating, effective from 
August 21, 1997.


FINDINGS OF FACT

1.  The veteran was discharged from the service on February 
12, 1946. 

2.  On July 24, 1990, the RO received a formal claim of 
entitlement to service connection for a perforated eardrum 
and hearing loss, claiming that a military physician during a 
physical examination at Ft. Smith, Arkansas, perforated his 
eardrum.  

3.  VA medical evidence associated with the claims files 
shows that the veteran's February 1946 separation examination 
report noted a furuncle in the left ear; that he was 
diagnosed with Meniere's syndrome in 1988; and that a June 
1999 VA opinion indicates that the veteran's current hearing 
loss was suggestive of possible Meniere's type syndrome, 
which might be secondary to ossicular trauma as described by 
the veteran.

4.  In a June 1999 rating decision, the Board granted service 
connection for Meniere's type syndrome and assigned a 60 
percent rating effective August 21, 1997.



CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for Meniere's type syndrome is July 24, 1990, being the date 
of VA receipt of a claim for service connection.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2000).  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran argues that he is entitled to an effective date 
prior to August 21, 1997 for service connection for Meniere's 
type syndrome.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).
A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160(d).

In this case, the evidence reflects that the veteran was 
discharged on February 12, 1946.  The veteran was diagnosed 
with Meniere's syndrome in September 1988, and he originally 
filed a claim in July 1990 for service connection for a 
perforated eardrum and hearing loss, claiming that his 
eardrum was perforated by a military physician during a 
physical examination done at Ft. Smith, Arkansas, while 
removing ear wax.  That claim was denied by a January 1991 RO 
decision.  The RO notified the veteran of this decision and 
his appellate rights in a letter dated February 12, 1991.  In 
an October 1991 letter, the veteran indicated his 
disagreement with the January 1991 RO decision, reiterating 
his contention that he sustained a perforated eardrum while 
on active duty, and he further indicated that he had had 
recurrent problems with his left ear ever since.  In a 
November 1991 letter, the RO informed the veteran that his 
claim would be reconsidered if he submitted "new material 
evidence" or if he filed a notice of disagreement.  The 
veteran submitted additional evidence shortly thereafter and, 
in a decision entered in December 1991, the RO confirmed its 
earlier denial of service connection for a perforated eardrum 
and hearing loss.  

In August 1997, the veteran again sought service connection 
for a perforated eardrum and hearing loss.  In a March 1999 
VA examination report, the examiner indicated possible 
Meniere's syndrome due to perforation/trauma thirty years 
ago.  A June 1999 VA opinion, based on a review of the claims 
file, indicates that the veteran's separation examination 
report noted a furuncle in the left ear but did not show a 
perforated tympanic membrane.  The examiner also noted that 
the veteran's current hearing loss was suggestive of possible 
Meniere's type syndrome, which might be secondary to 
ossicular trauma as described by the veteran.  A decision by 
the RO in June 1999 essentially reopened the veteran's claim 
and granted service connection for Meniere's type syndrome, 
which included hearing loss and a perforated eardrum of the 
left ear; a 60 percent rating was assigned, effective from 
August 21, 1997.  In September 1999, the veteran entered an 
NOD with regard to the effective date assigned for service 
connection for Meniere's type syndrome, claiming that the 
effective date should go back to December 1991, when the RO 
received outpatient treatment records from the veteran's 
private physician; and the current effective date appeal 
ensued.

The Board finds that the veteran's October 1991 letter was a 
notice of disagreement (NOD) to the January 1991 decision 
denying the veteran's original claim for service connection 
for hearing loss and a perforated eardrum of the left ear and 
that the NOD was timely filed with the agency of original 
jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 
20.302(a).   However, the RO never issued a statement of the 
case (SOC) in response to the veteran's October 1991 NOD.  As 
such, the January 1991 never became final.  38 U.S.C.A. § 
7105.  

Given the foregoing and the fact that the veteran did not 
file a claim for service connection within one year after 
separation from service, the effective date is the date of 
receipt of the claim, or the date that entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  A VA medical record indicates that the 
veteran was diagnosed with Meniere's syndrome on September 2, 
1988, the date that entitlement arose.  The veteran's service 
connection claim was received by the RO on July 24, 1990, the 
date of receipt of the claim.  See 38 C.F.R. § 3.160 (2000).  
Thus, as an original claim, the earliest date for which 
entitlement to service connection for Meniere's type syndrome 
could normally be granted is the date of receipt of the 
veteran's claim, which is July 24, 1990.  See 38 C.F.R. § 
3.400(b)(2).
Therefore, given that the record shows that the veteran filed 
his written formal claim on July 24, 1990, prior to August 
21, 1997, his claim for an earlier effective date must be 
granted.  

As to the question of whether the veteran is entitled to a 
compensable rating for Meniere's type syndrome from July 24, 
1990 to August 20, 1997, the Board finds that such is a 
rating question that must be determined by the RO.  As the 
result of this decision, the RO must assign an effective date 
for the grant of service connection for Meniere's type 
syndrome of July 24, 1990, and, at that time, the RO will 
address the question of the appropriate rating or ratings for 
Meniere's type syndrome during the period of time in 
question. 

An effective date earlier than July 24, 1990, date of receipt 
of the original claim, is not warranted, since the original 
claim for service connection was not filed within one year 
after military service.  See 38 C.F.R. § 3.400(b)(2).


ORDER

An earlier effective date of July 24, 1990, for the grant of 
service connection for Meniere's type syndrome, is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

